Case 6:18-cv-01684-WWB-EJK Document 26 Filed 05/14/20 Page 1 of 9 PageID 107




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                              Case No. 6:18-cv-1684-Orl-41TBS

KEESHA RICHARDSON, FIDELA
DENNY, and MARIA HUMPHREYS,

      Plaintiffs,

vs.

OFFICE OF SEMINOLE COUNTY
TAX COLLECTOR,

      Defendant.
                                               /

 NON-PARTY RAY VALDES’ MOTION FOR PROTECTIVE ORDER IN REGARD TO
     SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL MATTER AND
               INCORPORATED MEMORANDUM OF LAW

       Non-party, RAY VALDES (“Mr. Valdes”), by counsel and pursuant to Federal Rule of

Civil Procedure 26(c), hereby files his Motion for Protective Order and Incorporated

Memorandum of Law against Defendant, Office of Seminole County Tax Collector (the

“Defendant”), in regard to the Subpoena to Testify at a Deposition in a Civil Action, dated

March 4, 2020, and states as follows:

                                         Introduction

       In this action, Plaintiffs, KEESHA RICHARDSON (“Ms. Richardson”), FIDELA DENNY

(“Ms. Denny”), and MARIA HUMPHREYS (“Ms. Humphreys”) (collectively the “Plaintiffs”)

seek damages against Defendant for wrongful termination and violations of their First Amendment

right to free speech. (Dkt. 1-2) Ms. Richardson also seeks damages based on race discrimination.

(Dkt. 1-2) Mr. Valdes is the former Tax Collector for Seminole County. Mr. Valdes served as Tax

Collector for Seminole County for 28 years until 2016 when he was defeated by Joel Greenberg
Case 6:18-cv-01684-WWB-EJK Document 26 Filed 05/14/20 Page 2 of 9 PageID 108




(“Mr. Greenberg”) in a highly contested election, during which Mr. Greenberg frequently made

personal attacks against Mr. Valdes and made several degrading public comments concerning Mr.

Valdes. Mr. Greenberg has fallen under intense scrutiny since taking office because of, among

other things, impersonating a law enforcement officer, making racist comments, having his

excessive budget rejected by the State, and trying to abuse the power of his office to escape a traffic

ticket.1

           Based on the allegations in the Plaintiffs’ Complaint and Demand for Jury Trial (the

“Complaint) (Dkt. 1-2), the Plaintiffs were all previously employed by Mr. Greenberg, and worked

for Mr. Greenberg, after Mr. Valdes left office, until Mr. Greenberg fired them. The Plaintiffs were

all terminated by Mr. Greenberg once he took office. This was after Mr. Valdes was no longer

serving as Tax Collector. Mr. Valdes has no knowledge as to the operative facts. Mr. Valdes is not

expected to be called as a witness by the Plaintiffs. Neither party identified Mr. Valdes as an

interested person. (Dkt. 8,9) Defendant did not identify Mr. Valdes as a potential witness on its

Rule 26 Disclosures. As such, it is clear the only reason Mr. Greenberg wants to depose Mr. Valdes

is to try to harass and abuse him.

           Defendant has no legitimate basis or need to depose Mr. Valdes and the requested

deposition has no bearing on the outcome of the case. Forcing Mr. Valdes to endure a deposition by



1
  See Martin E. Comas, “Group call on Seminole Tax Collector Joel Greenberg to resign for
‘Islamophobic’ Facebook post,” Orlando Sentinel, Aug. 20, 2018; Martin E. Comas, “Seminole
Tax Collector Joel Greenberg has history of controversial social media posts,” Orlando Sentinel,
Aug. 31, 2018; Martin E. Comas, “Seminole Tax Collector Joel Greenberg asks for
'professional courtesy' after ticketed for speeding,” Orlando Sentinel, Jan. 24, 2018; Martin E.
Comas, “Seminole Tax Collector Joel Greenberg budgets $106K on travel – much more than
Orange, Lake, and Osceola,” Orlando Sentinel, Nov. 15, 2019; Lauren Ritchie, “Seminole tax
collector Joel Greenberg accused of soliciting hacker to attack county computers,” Orlando
Sentinel, Jan. 24, 2020; Dave McDaniel, “Seminole County tax collector accused of
impersonating police officer,” wesh.com, Dec. 14, 2017.
                                                 2
Case 6:18-cv-01684-WWB-EJK Document 26 Filed 05/14/20 Page 3 of 9 PageID 109




a former political opponent is not proportional to the needs of the case considering the importance

of the issues at stake in the action, the small amount in controversy, the parties’ relative access to

relevant information, the parties’ resources, the importance of the discovery in resolving the issues,

and whether the burden or expense of the proposed discovery outweighs its likely benefit.

       Mr. Valdes left office almost 4 years ago, before the events that gave rise to this lawsuit. He

possesses no information regarding any of the allegations in the Complaint relating to the

termination and discrimination against the Plaintiffs. He is not aware of any facts to support or

challenge the decision by Mr. Greenberg to terminate the Plaintiffs. The Defendant, as the current

Tax Collector, is in possession of all employment records and documents relating to the Plaintiffs’

former employment. The only reason Defendant set Mr. Valdes for a deposition is to continue a

political witch hunt that started on the campaign trail years ago. As such, Mr. Valdes should be

protected from the requested deposition.

                                             Argument

I.     THE COURT SHOULD PROTECT MR. VALDES FROM HAVING TO TESTIFY
       IN THIS CASE BECAUSE HE IS A FORMER HIGH RANKING PUBLIC
       OFFICIAL AND HIS TESTIMONY IS NOT RELEVANT TO THE ISSUES.

       Mr. Valdes, as the former Tax Collector for Seminole County, Florida, is entitled to

heightened protection from deposition due to his status as a former public official. Rule 26(b)(1)

sets forth the scope of permissible discovery in this action and states in relevant part as follows:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party's claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties' relative access to relevant information, the parties'
       resources, the importance of the discovery, in resolving the issues, and whether
       the burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence to
       be discoverable.


                                                  3
Case 6:18-cv-01684-WWB-EJK Document 26 Filed 05/14/20 Page 4 of 9 PageID 110




Fed. R. Civ. P., 26(b)(1). Under Rule 26(c)(1), “[t]he court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense, including ... forbidding the disclosure or discovery.” Fed. R. Civ. P. 26(c)(1)(A). “A

district court has broad discretion when fashioning protective orders.” In re Alexander Grant &

Co. Litig., 820 F.2d 352, 357 (11th Cir. 1987).

       Public officials, and former public officials, are entitled to heightened scrutiny when it

comes to deposition requests which require a showing of more than just mere relevance. Courts

generally restrict parties from deposing high ranking officials without personal knowledge of the

issues being litigated “because [such persons] are vulnerable to numerous, repetitive, harassing,

and abusive depositions, and therefore need some measure of protection from the courts.” Gray

v. Kohl, No. 07-10024, 2008 WL 1803643 (S.D. Fla. April 21, 2008) (quoting Simon v.

Pronational Ins. Co., No. 07-60757-CIV (S.D.Fla.2007)). Courts should determine whether the

person from whom testimony is sought is entitled to the heightened protection, and then whether

the individual has personal knowledge of pertinent facts. Id. If not, then there is good cause to

prohibit his deposition by entry of a protective order. Id.

       In Cruz v. Green, No.: 18-60995-CIV (S.D. Fla. 2019), the court in the Southern District

of Florida ruled on a motion for protective order brought by former Broward County Sheriff

Scott Israel, a non-party, relating to a request to depose him in a civil matter. The court extended

the heightened protection afforded to public officials to include former public officials, and held

that the request to depose Mr. Israel, as a former high ranking official, was subject to enhanced

scrutiny that required a showing of more than just relevance. Id. at 2-3. The court ultimately

granted Mr. Israel’s motion for protective order, prohibiting the deposition. Id. at 4. The court

declined to determine if Mr. Israel had any personal knowledge of the issues due to the early

                                                  4
Case 6:18-cv-01684-WWB-EJK Document 26 Filed 05/14/20 Page 5 of 9 PageID 111




stages of litigation, but commented that even if Mr. Israel did have any personal knowledge, the

parties should first seek discovery from other sources, including lower ranking officials. Id. at 4.

       In this case, Mr. Valdes, as the former Tax Collector and a constitutional officer (just like

Sheriff Israel), is clearly a former high-ranking official who is entitled to additional protection

from this type of discovery. Mr. Valdes was an elected official who served as the Tax Collector

for Seminole County, Florida, for nearly three decades. Further, he was an official who received

much media attention during his last re-election campaign due to the antics, negative public

comments, and smear campaign run by Mr. Greenberg. Even if Mr. Valdes had knowledge of

the events that occurred after he left office (which he does not) then the Defendant should still

not be permitted to take his deposition at this point. As such, his deposition, if allowed at all,

should only be after the depositions of other lower ranking officials who may have knowledge

that may actually affect the outcome of the case for either party.

II.    THE TESTMIONY OF MR. VALDES IS NOT RELEVANT TO THE CLAIMS
       RAISED IN THIS CASE AND IS NOT PROPORTIONAL TO THE NEEDS OF
       THIS CASE.

       Even if Mr. Valdes was not a former public official entitled to heightened protection, the

Defendant still has not shown that it is entitled to depose Mr. Valdes. Parties are only entitled to

discovery if it is relevant to Plaintiffs’ claims and proportional to the needs of this case. See

supra quote of Rule 26(b)(1), p. 6. Neither of these elements are present here.

       As explained above, the basis for the Plaintiffs’ allegations are that they were wrongfully

terminated after Mr. Greenberg became Tax Collector. Mr. Valdes had already left office when

the Plaintiffs were terminated. Mr. Valdes was not involved in the decision to terminate the

Plaintiffs. He was not present for any communications or discussions regarding the termination

of the Plaintiffs. He was not consulted regarding the decision to terminate the Plaintiffs. The

                                                 5
Case 6:18-cv-01684-WWB-EJK Document 26 Filed 05/14/20 Page 6 of 9 PageID 112




pleadings demonstrate this reality and state that the Plaintiffs were terminated because they

previously worked for Mr. Valdes and were involved in his election campaign. (Dkt. 1-2) This

fact does not warrant the deposition of Mr. Valdes.

         Further, the Plaintiffs do not plan to call Mr. Valdes as a witness in this case. Mr. Valdes

was also not identified by the Defendant in its Rule 26 Initial Disclosures. Mr. Valdes has no

documents in regard to either party’s claim or defense. As such, there is no legal relevance to any

testimony of Mr. Valdes. See Paxton v. Landesk Software, Inc., 332 F.R.D. 368 (M.D. Fla.

2019) (holding that former employer failed to show how discovery sought from former

employee’s prior employers was relevant or proportional to needs of employee’s discrimination

case).

         Regarding the proportionality requirement, Rule 26(b)(1) lists the following factors for

determining if discovery is proportional to the needs of the case: a) “the importance of the issues

at stake in the action;” b) “the amount in controversy;” c) “the parties' relative access to relevant

information;” d) “the parties' resources;” and e) “the importance of the discovery, in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit.” See supra p. 6. Application of these factors to Defendant’s request to depose Mr.

Valdes plainly demonstrates that Mr. Valdes’ testimony is not proportional to the needs of this

case.

         First, and as explained above, this is a standard wrongful discharge case, and is not a case

that is of “great importance.” Second, the amount in controversy in the Plaintiffs’ claims is not a

significant sum. Third, the Defendant already has access to any and all information it could ever

ascertain from Mr. Valdes, including the Plaintiffs’ prior employment records, employee files,

performance reviews, etc. Mr. Valdes no longer has access to any of these documents and

                                                  6
Case 6:18-cv-01684-WWB-EJK Document 26 Filed 05/14/20 Page 7 of 9 PageID 113




therefore his testimony would not be helpful. Fourth, Mr. Valdes is retired, he no longer serves

as Tax Collector, and he has to pay for his own attorney to defend his deposition. In comparison,

the Defendant has many resources at its disposal, and could easily obtain the information it seeks

to elicit from Mr. Valdes by other means, including its own documents, and from deposing other

individuals. Fifth, there is no importance in obtaining testimony from Mr. Valdes in this matter

due to his lack of involvement and personal knowledge. Finally, the burden placed upon Mr.

Valdes in requiring him to testify clearly outweighs any likely benefit because it is obvious that

the sole purpose of this deposition is the continuation of a political vendetta against a former

political opponent, and another opportunity for Mr. Greenberg to harass Mr. Valdes. Therefore,

the deposition of Mr. Valdes is not relevant to any of the claims or defenses in this matter and

not proportional to the needs of the case, and his deposition should not be permitted.


                                             Conclusion

       Mr. Valdes is a former highly ranking public official who is subject to additional protection

from harassing depositions (which is the only goal of the Defendant in this case). Mr. Valdes has

no personal knowledge of the facts or issues being litigated, and his deposition would not have any

relevance. Even if Mr. Valdes was not a former highly ranking public official, Defendant still fails

to show how Mr. Valdes testimony is relevant and proportional to the needs of the case.

       WHEREFORE, Mr. Valdes respectfully request that this Court enter an order protecting

him from testifying in this matter, award attorneys’ fees and costs, and provide for any other

relief as the Court deems just and proper.

       Dated: May 14, 2020.

                                                     Respectfully submitted,
                                                 7
Case 6:18-cv-01684-WWB-EJK Document 26 Filed 05/14/20 Page 8 of 9 PageID 114




                                                  /s/ Cameron S. Frye
                                                  BART R. VALDES
                                                  Florida Bar Number 323380
                                                  CAMERON S. FRYE
                                                  Florida Bar Number 105142
                                                  de Beaubien, Simmons, Knight,
                                                    Mantzaris & Neal, LLP
                                                  609 West Horatio Street
                                                  Tampa, Florida 33606
                                                  Telephone: (813) 251-5825
                                                  Facsimile: (813) 254-1063
                                                  bvaldes@dsklawgroup.com
                                                  cfrye@dsklawgroup.com
                                                  Attorneys for Non-Party Ray Valdes

                     CERTIFICATE OF GOOD FAITH CONFERENCE

       On or about May 14, 2020, Cameron Frye, counsel for Mr. Valdes, had a conference

with Chase Hattaway, counsel for the Defendant, to try to resolve the issues set forth in the

Motion. The parties were unable to agree on the resolution of the Motion or otherwise resolve

the issues set forth above.

                                                  /s/ Cameron S. Frye
                                                  CAMERON S. FRYE
                                                  Florida Bar Number 105142




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been

electronically furnished through the CM/ECF filing system to: Chase Ellis Hattaway, Esq., and

Francis H. Sheppard, Esq., Rumberger, Kirk & Caldwell, PA, 300 S Orange Ave Ste 1400,

Orlando, FL 32801, chattaway@rumberger.com, fsheppard@rumberger.com; Richard Douglas


                                             8
Case 6:18-cv-01684-WWB-EJK Document 26 Filed 05/14/20 Page 9 of 9 PageID 115




Sierra, Esq., Seminole County Tax Collector, 766 N Sun Dr., Suite 1090, Lake Mary, FL 32746,

richard.sierra@seminolecounty.tax; Bertha L. Burruezo, Esq., Carlos Burruezo, Esq., Deborah

Frimmel, Esq., Burruezo & Burruezo, PLLC, 911 Outer Rd., Orlando, FL 32814,

bertha@burruezolaw.com., on this 14th day of May, 2020.


                                                 /s/ Cameron S. Frye
                                                 CAMERON S. FRYE
                                                 Florida Bar Number 105142




                                             9
